Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 and 01/20/2021 has been considered by the examiner.
Status of Claims
In the documents filed on 05/26/2020: 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 2019/0077406) in view of Ciovnicu (US 2018/0356798). 

With respect to claim 1 Dudar teaches a system, comprising a computer including a processor and a memory (Dudar Fig. 1 element 114 ¶[28, 34]), the memory storing instructions executable by the processor to: 
upon determining a vehicle is in an off-road area (Dudar Fig. 4 element 416, 418, 424 ¶[2, 51-52]) based on sensor data (Dudar Fig. 3 element 202 ¶[30]), enable an off-road operation mode of the vehicle to an enabled state (Dudar Fig. 4 element 426, 428 ¶[51-52]); 

then deactivate the selected assist feature to a deactivated state (Dudar Fig. 4 element 426 ¶[51-52]).

With respect to applicant’s limitation of: 
then, upon receiving, a first user input selecting the off-road operation mode, represent one or more assist features on a display in the vehicle; 
then select at least one of the assist features based on a second user input; 

Although as shown above Dudar does teach changing modes to an off road state and disabling assist features  based on the mode, Dudar does not explicitly state that these changes are based on a first and second “user inputs.”
Ciovnicu teaches a system for changing modes in a vehicle wherein upon receiving, a first user input selecting the off-road operation mode (Ciovnicu ¶[252-262]), represent one or more assist features on a display in the vehicle (Ciovnicu ¶[252]); 
then select at least one of the assist features based on a second user input (Ciovnicu ¶[252-262]); 
It will be appreciated that Ciovnicu teaches that there are multiple Off Road modes (Ciovnicu ¶[127-129, 252-262] at least “off road 1” and “off road 2”)  that are distinct from one another that can be selected by a user. Although Ciovnicu implies that only a single user input is necessary to select one of these modes, this single user input is analogous to the two user inputs disclosed by applicant because it simultaneously is a selection of an off-road operation mode (vs a non off-road operation mode) and a selection of assist features to enable/disable by virtue of which mode is being selected.

Neither Dudar nor Ciovnicu explicitly teach:
then, after a key cycle initiated by a user that engages the vehicle from an off state to an on state, deactivate the selected assist feature to a deactivated state.

More specifically Dudar and Ciovnicu both teach deactivating the selected assist feature however do not teach that this deactivation is in response to a key cycle initiated by a user that engages the vehicle from an off state to an on state. However, it has been determined that Ciovnicu does teach an equivalent feature to this limitation. More specifically Ciovnicu teaches that a prompt is provided to a user to confirm the selection (Ciovnicu ¶[262]) and after the confirmation, deactivate the selected assist feature to a deactivated state (Ciovnicu ¶[262]). 
2183 Making a Prima Facie Case of Equivalence [R-08.2017]
If the examiner finds that a prior art element
(A1) performs the function specified in the claim,
(B1) is not excluded by any explicit definition provided in the specification for an equivalent, and
(C1) is an equivalent of the means- (or step-) plus-function limitation,
the examiner should provide an explanation and rationale in the Office action as to why the prior art element is an equivalent. See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990) ("The disclosed and prior art structures are not identical, but the claim may nonetheless be anticipated. … However, the Board made no finding that the delay means of claim 1 and that embodied in the Curtis device are structurally equivalent. Accordingly, its decision as to the anticipation of claim 1 is deficient and must be vacated.")

Factors that will support a conclusion that the prior art element is an equivalent are:
(A2) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985).
(B2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).
(C2) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, 
A showing of at least one of the above-noted factors by the examiner should be sufficient to support a conclusion that the prior art element is an equivalent. The examiner should then conclude that the claimed limitation is met by the prior art element. In addition to the conclusion that the prior art element is an equivalent, examiners should also demonstrate, where appropriate, why it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute applicant’s described structure, material, or acts for that described in the prior art reference. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In reMulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983). No further analysis of equivalents is required of the examiner until applicant disagrees with the examiner’s conclusion, and provides reasons why the prior art element should not be considered an equivalent. See also In re Walter, 618 F.2d 758, 768, 205 USPQ 397, 407-08 (CCPA 1980) (treating 35 U.S.C. 112, sixth paragraph, in the context of a determination of statutory subject matter and noting "[i]f the functionally-defined disclosed means and their equivalents are so broad that they encompass any and every means for performing the recited functions . . . the burden must be placed on the applicant to demonstrate that the claims are truly drawn to specific apparatus distinct from other apparatus capable of performing the identical functions"); In reSwinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971) (treating as improper a rejection under 35 U.S.C. 112, second paragraph, of functional language, but noting that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In reFitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103).


[0056] Upon selecting the assist features, the vehicle computer 110 may be programmed to output a message to the user. For example, the vehicle computer 110 may actuate the HMI 118 to display the message via the touchscreen display. As another example, the vehicle computer 110 may actuate the HMI 118 to provide an audio message via speakers in the vehicle 105. The message may instruct the user to perform a key cycle, i.e., to engage the vehicle 105 from the on- state to the off-state and back to the on-state, to confirm the selected assist features.
[0057] Upon verifying the vehicle 105 is in the off-road area after the key cycle, as described above, the vehicle computer 110 deactivates the selected assist feature(s), i.e., disables the selected assist feature(s) from the activated state to the deactivated state. That is, the selected assist features remain in the activated state following the second user input until the user initiates a key cycle. In the deactivated state, the vehicle computer 110 suppresses the assist feature(s). That is, the vehicle computer 110 does not initiate the deactivated assist feature(s) to supplement or assist the user in operating the vehicle 105 in an off-road area.

According to the cited section, the limitation of using a key cycle as a means to determine when to deactivate the assist features is nothing more than a confirmation prompt for the user to use to confirm that the assist features should be deactivated. This in turn is an identical function as is taught by Ciovnicu ¶[262] wherein Ciovnicu also provides a prompt to a user to confirm when to deactivate the selected assist feature to a deactivated state.
With respect to bullet (B1) applicant’ specification does not appear to provide any significant, unexpected or non-obvious reason why applicant is using a key cycle to confirm when to deactivate the selected assist feature to a deactivated state. That is, there is no stated reason why a key cycle is used for the confirmation as oppose to, for example, a button. It is noted that while applicant does disclose key cycle that are used for reasons other than to confirm when to deactivate the selected assist feature to a deactivated state (such as for 
With respect to (C1), Ciovnicu is an equivalent of the means- (or step-) plus-function limitation since Ciovnicu is also using some user initiated means to know when to deactivate the selected assist feature to a deactivated state.
Lastly step (A2) is met. Although Ciovnicu uses an button and applicant is using a key cycle, the function specified in the claim is performed in substantially the same way. That is, a assist feature is selected by a user for deactivation and a user is prompted to confirm via an action that the assist feature should be deactivated. This in turn produces substantially the same results since in both cases the same assist feature is deactivated in response to the same confirmation with the only difference being how the user performs said confirmation.
As such, Ciovnicu’s teaching of prompting a user confirm when to deactivate the selected assist feature to a deactivated state as taught in Ciovnicu ¶[262] is deemed to be equivalent to applicant’s recited limitation of “after a key cycle initiated by a user that engages the vehicle from an off state to an on state, deactivate the selected assist feature to a deactivated state” and therefore the combination of  Dudar and Ciovnicu would further teach the limitation in question.


upon determining a vehicle is in an off-road area (Dudar Fig. 4 element 416, 418, 424 ¶[2, 51-52]) based on sensor data (Dudar Fig. 3 element 202 ¶[30]), enabling an off-road operation mode of the vehicle to an enabled state (Dudar Fig. 4 element 426, 428 ¶[51-52]); 
then selecting at least one of the assist features (Dudar Fig. 4 element 426 ¶[51-52]); 
then, after activating the selected assist feature to a deactivated state (Dudar Fig. 4 element 426 ¶[51-52]).
With respect to applicant’s limitation of: 
then, upon receiving, a first input selecting the off-road operation mode, representing one or more assist features on a display in the vehicle; 
then selecting at least one of the assist features based on a second user input; 

Although as shown above Dudar does teach changing modes to an off road state and disabling assist features  based on the mode, Dudar does not explicitly state that these changes are based on a first and second “user inputs.”
Ciovnicu teaches a system for changing modes in a vehicle wherein upon receiving, a first user input selecting the off-road operation mode (Ciovnicu ¶[252-262]), represent one or more assist features on a display in the vehicle (Ciovnicu ¶[252]); 
then select at least one of the assist features based on a second user input (Ciovnicu ¶[252-262]); 
It will be appreciated that Ciovnicu teaches that there are multiple Off Road modes (Ciovnicu ¶[127-129, 252-262] at least “off road 1” and “off road 2”)  that are distinct from one another that can be selected by a user. Although Ciovnicu implies that only a single user input is necessary to select one of these modes, this single user input is analogous to the two user 
Thus as shown above Dudar teaches a base invention of an off road system for a vehicle  which and Ciovnicu teaches a user inputs for controlling an off road system. These two references are analogous to one another because both are drawn to off road systems for a vehicle  . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Dudar to apply the teachings of Ciovnicu because the teaching of a user inputs for controlling an off road system taught by Ciovnicu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an off road system for a vehicle   taught by Dudar to yield the advantage of allowing a user to manually control and pick which setting they believe to be appropriate given a certain situation thereby allowing the driver to exert greater control and the results would have been predictable to one of ordinary skill in the art.
Neither Dudar nor Ciovnicu explicitly teach:
then, after a key cycle initiated by a user that engages the vehicle from an off state to an on state, activating the selected assist feature to a deactivated state.

More specifically Dudar and Ciovnicu both teach deactivating the selected assist feature however do not teach that this deactivation is in response to a key cycle initiated by a user that engages the vehicle from an off state to an on state. However, it has been determined that Ciovnicu does teach an equivalent feature to this limitation. More specifically Ciovnicu teaches 
2183 Making a Prima Facie Case of Equivalence [R-08.2017]
If the examiner finds that a prior art element
(A1) performs the function specified in the claim,
(B1) is not excluded by any explicit definition provided in the specification for an equivalent, and
(C1) is an equivalent of the means- (or step-) plus-function limitation,
the examiner should provide an explanation and rationale in the Office action as to why the prior art element is an equivalent. See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990) ("The disclosed and prior art structures are not identical, but the claim may nonetheless be anticipated. … However, the Board made no finding that the delay means of claim 1 and that embodied in the Curtis device are structurally equivalent. Accordingly, its decision as to the anticipation of claim 1 is deficient and must be vacated.")

Factors that will support a conclusion that the prior art element is an equivalent are:
(A2) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985).
(B2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 
(C2) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000) (A structure lacking several components of the overall structure corresponding to the claimed function and also differing in the number and size of the parts may be insubstantially different from the disclosed structure. The limitation in a means- (or step-) plus-function claim is the overall structure corresponding to the claimed function. The individual components of an overall structure that corresponds to the claimed function are not claim limitations. Also, potential advantages of a structure that do not relate to the claimed function should not be considered in an equivalents determination under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph).
A showing of at least one of the above-noted factors by the examiner should be sufficient to support a conclusion that the prior art element is an equivalent. The examiner should then conclude that the claimed limitation is met by the prior art element. In addition to the conclusion that the prior art element is an equivalent, examiners should also demonstrate, where appropriate, why it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute applicant’s described structure, material, or acts for that described in the prior art reference. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In reMulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983). No further analysis of equivalents is required of the examiner until applicant disagrees with the examiner’s conclusion, and provides reasons why the prior art element should not be considered an equivalent. See also In re Walter, 618 F.2d 758, 768, 205 USPQ 397, 407-08 (CCPA 1980) (treating 35 U.S.C. 112, sixth paragraph, in the context of a determination of statutory subject matter and noting "[i]f the functionally-defined disclosed means and their equivalents are so broad that they encompass any and every means for performing the recited functions . . . the burden must be placed on the applicant to demonstrate that the claims are truly drawn to specific apparatus distinct from other apparatus capable of performing the identical functions"); In reSwinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971) (treating as improper a rejection under 35 U.S.C. 112, second paragraph, of functional language, but noting that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In reFitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103).


[0056] Upon selecting the assist features, the vehicle computer 110 may be programmed to output a message to the user. For example, the vehicle computer 110 may actuate the HMI 118 to display the message via the touchscreen display. As another example, the vehicle computer 110 may actuate the HMI 118 to provide an audio message via speakers in the vehicle 105. The message may instruct the user to perform a key cycle, i.e., to engage the vehicle 105 from the on- state to the off-state and back to the on-state, to confirm the selected assist features.
[0057] Upon verifying the vehicle 105 is in the off-road area after the key cycle, as described above, the vehicle computer 110 deactivates the selected assist feature(s), i.e., disables the selected assist feature(s) from the activated state to the deactivated state. That is, the selected assist features remain in the activated state following the second user input until the user initiates a key cycle. In the deactivated state, the vehicle computer 110 suppresses the assist feature(s). That is, the vehicle computer 110 does not initiate the deactivated assist feature(s) to supplement or assist the user in operating the vehicle 105 in an off-road area.

According to the cited section, the limitation of using a key cycle as a means to determine when to deactivate the assist features is nothing more than a confirmation prompt for the user to use to confirm that the assist features should be deactivated. This in turn is an identical function as is taught by Ciovnicu ¶[262] wherein Ciovnicu also provides a prompt to a user to confirm when to deactivate the selected assist feature to a deactivated state.
With respect to bullet (B1) applicant’ specification does not appear to provide any significant, unexpected or non-obvious reason why applicant is using a key cycle to confirm when to deactivate the selected assist feature to a deactivated state. That is, there is no stated reason why a key cycle is used for the confirmation as oppose to, for example, a button. It is noted that while applicant does disclose key cycle that are used for reasons other than to confirm when to deactivate the selected assist feature to a deactivated state (such as for 
With respect to (C1), Ciovnicu is an equivalent of the means- (or step-) plus-function limitation since Ciovnicu is also using some user initiated means to know when to deactivate the selected assist feature to a deactivated state.
Lastly step (A2) is met. Although Ciovnicu uses an button and applicant is using a key cycle, the function specified in the claim is performed in substantially the same way. That is, an assist feature is selected by a user for deactivation and a user is prompted to confirm via an action that the assist feature should be deactivated. This in turn produces substantially the same results since in both cases the same assist feature is deactivated in response to the same confirmation with the only difference being how the user performs said confirmation.
As such, Ciovnicu’s teaching of prompting a user confirm when to deactivate the selected assist feature to a deactivated state as taught in Ciovnicu ¶[262] is deemed to be equivalent to applicant’s recited limitation of “after a key cycle initiated by a user that engages the vehicle from an off state to an on state, deactivate the selected assist feature to a deactivated state” and therefore the combination of  Dudar and Ciovnicu would further teach the limitation in question.

 Dudar as previously modified teaches a system wherein the instructions further include instructions to, upon determining the vehicle has moved from the off-road area to a road area, disable the off-road operation mode to a disabled state and activate the deactivated assist feature to an activated state (Dudar Fig. 4 408, 410 ¶[51-52]).

With respect to claim(s) 3 and 13, Dudar as previously modified teaches a system wherein the instructions further include instructions to, upon receiving a third user input deselecting the off-road operation mode (Ciovnicu ¶[252-262]), disable the off-road operation mode to a disabled state and activate the deactivated assist feature to an activated state (Dudar Fig. 4 408, 410 ¶[51-52], Ciovnicu ¶[252-262]).

With respect to claim(s) 4 and 14, Dudar as previously modified teaches a system wherein the instructions further include instructions to, upon receiving a third user input selecting at least one deactivated assist feature, activate the selected assist feature to an activated state (Ciovnicu ¶[252-262]).

With respect to claim(s) 5 and 15, Dudar as previously modified teaches a system wherein the instructions further include instructions to select at least one assist feature based further on a previous selection (Dudar Fig. 4 408, 410 ¶[51-52], Ciovnicu ¶[252-262] note: the previous selection of the mode will in turn affect the selected assist features to control).

 Dudar as previously modified teaches a system wherein the instructions further include instructions to, after the key cycle, verify the vehicle is on the off-road area based on sensor data (Dudar Fig. 3 element 202 ¶[30]).

With respect to claim(s) 7 and 17, Dudar as previously modified teaches a system wherein the instructions further include instructions to prevent transition of the off-road operation mode to the enabled state based on determining the vehicle is operating in a road area (Dudar Fig. 3 element 202 ¶[30], Ciovnicu ¶[262] note: it is inherent that Dudar will only try to transition to an off road state when off road conditions are met).

With respect to claim(s) 8 and 18, Dudar as previously modified teaches a system wherein the instructions further include instructions to, after another key cycle, maintain the deactivated assist feature in the deactivated state based on determining the vehicle is in the off-road area via vehicle sensor data (Dudar Fig. 3 element 202 ¶[30] note: each time the system taught by Dudar is turned on as a result of a key cycle inherent in most modern cars, Dudar will repeat the process to determine the proper settings).

With respect to claim(s) 9 and 19, Dudar as previously modified teaches a system wherein the instructions further include instructions to prevent a diagnostic test of the deactivated assist feature (Dudar Fig. 4 408, 410 ¶[51-52]).

 Dudar as previously modified teaches a system wherein the instructions further include instructions to, upon activating the deactivated assist feature to an activated state, perform a diagnostic test of the activated assist feature (Dudar Fig. 4 408, 410 ¶[51-52]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665